
	

113 HR 5232 IH: NOTICE Act
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5232
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Mr. Doggett (for himself and Mr. Young of Indiana) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to require hospitals to provide certain
			 notifications to individuals classified by such hospitals under
			 observation status rather than admitted as inpatients of such hospitals.
	
	
		1.Short titleThis Act may be cited as the Notice of Observation Treatment and Implication for Care Eligibility Act or the NOTICE Act.
		2.Medicare requirement for hospital notifications of observation status
			(a)In generalSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is amended—
				(1)in subparagraph (V), by striking at the end and;
				(2)in the first subparagraph (W), by striking at the end the period and inserting a comma;
				(3)in the second subparagraph (W)—
					(A)by redesignating such subparagraph as subparagraph (X); and
					(B)by striking at the end the period and inserting , and; and
					(4)by inserting after such subparagraph (X) the following new subparagraph:
					
						(Y)in the case of a hospital, to provide to each individual who is entitled to benefits under part A
			 and who the hospital classifies for more than 24 hours as an outpatient
			 under observation status or any other similar status, as the Secretary
			 determines appropriate (or to a person acting on the individual’s behalf),
			 not later than 36 hours after the time of such classification of such
			 individual under such status (or, if sooner, upon discharge), an adequate
			 oral and written notification (as defined by the Secretary pursuant to
			 rulemaking and containing such language as the Secretary prescribes
			 consistent with this paragraph) which—
							(i)explains the status of the individual as an outpatient under such observation status or any other
			 such similar status and not as an inpatient of the hospital;
							(ii)explains the reason for the classification of such individual under such status;
							(iii)explains the implications of such status as an outpatient on—
								(I)eligibility for coverage of items and services under this title, including such items and services
			 furnished by the hospital with respect to such individual while under such
			 status and for items and services under this title for a subsequent
			 discharge to a skilled nursing facility or other facility; and
								(II)cost-sharing requirements under this title, including with respect to items and services furnished
			 by the hospital to such individual while under such status and with
			 respect to items and services under this title for a subsequent discharge
			 to a skilled nursing facility or other facility;
								(iv)includes the name and title of the staff of the hospital who provided the oral notification and the
			 date and time of such oral notification;
							(v)includes such additional information as the Secretary deems appropriate; and
							(vi)in the case of the written notification, is—
								(I)signed by such individual (or person acting on the individual’s behalf) to acknowledge receipt of
			 such notification;
								(II)written and formatted using language that is clear and easily understandable to Medicare
			 beneficiaries; and
								(III)made available in different languages, as specified by the Secretary..
				(b)Effective dateThe amendments made by subsection (a) shall apply with respect to items and services furnished on
			 or after the date that is six months after the date of the enactment of
			 this Act.
			
